DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Wellner (USP 5511148).

CLAIMS  
What is claimed is:  

generating, by a computer processor and based on an image of the physical document, a plurality of extracted content blocks in the physical document (e.g. the system can generate a plurality of extracted content blocks that come from a physical document when a user places a document on a desk that is scanned and selects multiple portions, which is taught in col. 9, ll. 64-col. 10, ll. 22 (portions 30 and 31), col. 13, ll. 1-27 (portions 54 and 55) and col. 13, ll. 50-col. 14, ll. 4 (portion 58).); 

(30)   2.1 Image capture 
(31)   Document images are captured through an overhead video camera 6, but a difficulty with standard video cameras is their low resolution compared to scanners. One way to solve this problem is to pre-scan documents at high resolution (e.g., by means of a desktop scanner 206; see FIG. 1) and then use the low resolution camera image to look up the corresponding scanned image. Pre-scanning is inconvenient for many interactive applications, however, so that the system according to the invention can instead use two or more cameras 6, one of which (not shown) is zoomed in close to the desk 2 to obtain a relatively high resolution image (e.g., about 200 spots per inch; about 8 spots per mm). The video signal from each camera is processed via a respective channel of the image processing board 102, by means of suitable multiplexing techniques which are well known in the art. The used of a zoomed-in camera means that only a portion of the desk 2 is used for capturing document images in high resolution, so a window (not shown) is projected onto the desk 2 to indicate the active area (i.e. field of view of the zoomed-in camera) to the user. More cameras 6 could easily be added to cover the whole desk 2, but this may well be unnecessary, because it has been found so far that only small parts of a document at a time need be used, and sliding a piece of paper into the camera's "window" is so easy. 


(55)   In FIGS. 6(a)-(f) a basic user interface technique made possible by the copying system of the present invention--the selection of parts of a paper document 4 directly on the paper itself while the system reads the image selected--is illustrated in successive scenes, viewed from above the desk surface 2. The user 18 is creating a new document (generally designated 20) within the projected display 21, and here the source document 4 is a book page. The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection. As the user then moves his left hand index finger to the bottom left hand corner of the FIG. 22 (motion 3 in FIG. 5), the system processor recognizes the movement and causes the projector to display, as feedback to the user, a selection block 24 (here a rectangular outline; alternatively a grey rectangle) which increases in size until this movement ceases (FIG. 6(a)). The user can see exactly what is encompassed by the selection block 24, and when this is as desired, the user taps on the desk to confirm the selection (the tap being sensed by the microphone 16 and the resulting signal being interpreted by the processor as such confirmation). The processor obtains via the camera 6 information indicating the positions of the boundaries of the selection block 24 relative to the original document 4 and therefore the extent of part of the document which has been selected. 

(58)   Next, the user selects a portion 28 of text from the book page 4 which is to be pasted in below the figure in document 20 (FIG. 6(e)). This is done in exactly the same way as selecting the FIG. 22 in FIG. 6(a), except that the user starts with both index fingers at the top left hand corner of the text portion 28 and moves his right hand index finger to the bottom right hand corner of the text portion 28 (motion 4 in FIG. 5). This is done in exactly the same way as selecting the FIG. 22 in FIG. 6(a). The text selection 28 is positioned in the document by tapping on the surface 2, as before. The difference in this case is that optical character recognition (OCR) is performed on the selected text portion 28 captured by the camera 6. The font of the text 28 is automatically converted into that of the rest of the electronic document 20, and is reformatted so as to fit into the text flow of the document 20 being made up. (Alternatively the text 28 could be treated in the same way as the FIG. 22 in FIGS. 6(a) to (c), by selecting from top right to 

detecting, using a camera disposed toward a workspace surface, a finger gesture of a user that identifies a finger tap position on the workspace surface (e.g. the system detects a finger gesture of the user when tapping a certain corner of an image in order to start selecting an image portion, which is taught in col. 13, ll. 1-27 above.);
selecting, by the computer processor, an extracted content block of the plurality of extracted content blocks based on an intersection between the finger tap position and a region on the workspace surface associated with the extracted content block (e.g. the user may encompass the paragraph or image by enclosing the area with two fingers and later on tapping on the section for selection.  Either action allows for selecting an extracted content block based on a finger tap position and a intersecting region that includes the image data associated with the content, which is taught in col. 13, ll. 1-27  and col. 13, ll. 50-col. 14, ll. 4 above.); and 
generating, based at least on the extracted content block, a final content block selection of the physical document for performing a document processing task of the physical document (e.g. after the finger tap of the encompassed content area, the system generates a final selection of the area for dragging to another area of the desk to create another document, which is taught in col. 13, ll. 50-col. 14, ll. 4 above.).  

Re claim 2: The teachings of Wellner are applied to independent claim 1 above. 
Wellner teaches the method of claim 1, further comprising: 

the physical document is a single page document placed on the workspace surface (e.g. a single sheet of paper is placed on the desk to be captured, which is taught in col. 9, ll. 64-col. 10, ll. 22 above.), and 
the finger tap position intersects a portion of the single page document that superimposes the region on the workspace surface associated with the extracted content block (e.g. fingers are in contact with a portion of the single sheet that is on top of the desk, which the single page is superimposed on the desk area.  The user can press fingers on this area to signify a selection, which is taught in col. 13, ll. 1-27   above.); and 
projecting, using a projector disposed toward the workspace surface, a highlight pattern onto the portion of the single page document to identify the final content block selection (e.g. feedback is given to the user of the selection of the area in order to identify the content to be extracted from the page.  The highlight is in the form of a rectangle encompassing the selected image area, which is taught in col. 13, ll. 1-27 above.).  


Re claim 4: The teachings of Wellner are applied to independent claim 1 above.
Wellner teaches the method of claim 1, wherein the finger gesture is a single finger tap and the method further comprises: 

determining an overlap area between the finger tap window and the region on the workspace surface associated with the extracted content block (e.g. the rectangle area is determined to overlap an image or text region that was selected, which is taught in col. 13, ll. 1-27 above.), 
wherein selecting the extracted content block is based at least on the overlap area (e.g. the invention selects a portion within the document that is based on the rectangle area surrounding the area and a further tap of the area for dragging to the projection document, which is taught in col. 13, ll. 1-27 above.).  

Re claim 5: The teachings of Wellner are applied to independent claim 1 above.
Wellner teaches the method of claim 1, wherein the finger gesture comprises multiple finger taps (e.g. the invention discloses using two fingers to encompass the area and another tap afterward to select again for drag and dropping, which is taught in col 13, ll. 1-27 above.) and 
the method further comprises: 
generating, by the computer processor, a selection rectangle having opposite corners defined by at least the finger tap position on the workspace surface (e.g. a 
determining an overlap area between the selection rectangle and the region on the workspace surface associated with the extracted content block (e.g. the invention determines that the overlap area of the rectangle coincides with the text or image within the rectangle on the desk work surface, which is described in col. 13, ll. 1-27 above.), 
wherein selecting the extracted content block is based at least on the overlap area (e.g. the invention selects a portion within the document that is based on the rectangle area surrounding the area and a further tap of the area for dragging to the projection document, which is taught in col. 13, ll. 1-27 above.).  

Re claim 7: The teachings of Wellner are applied to independent claim 1 above.
Wellner teaches the method of claim 1, 
wherein performing the document processing task comprises copying the final content block selection of the physical document onto a clipboard for pasting into a separate electronic document (e.g. the portion of the document selected is copied onto memory in order to allow pasting of the document onto an electronic document, which is taught in col. 13, ll. 1-27 above.).  

Re claim 8: Wellner teaches a system for selecting a content block from a physical document, the system comprising: 
a camera disposed toward a workspace surface that detects a finger gesture of a user to identify a finger tap position on the workspace surface (e.g. the system detects, 

(2)   Referring to FIG. 1, this illustrates schematically the copying system of the present invention. A flat desk surface 2 has placed on it a document 4 to be used as a source of textual or graphical information during manipulations which are described in detail below. The document 4 is located within the field of view of a video camera 6 mounted above the desk surface 2. A video projector 8 is mounted adjacent the camera 6 and projects onto the surface 2 a display 21 which is generally coincident with the field of view of the camera 6, and which, in the example shown, includes an image of a newly created document 20, as discussed below. The camera 6 and the projector 8 are both connected to a signal processing system, generally designated 10, which is in turn connected to a printing device 208 and, optionally, a document scanner 206 (see FIG. 2). A small snare-drum microphone 16 (which can include a built in amplifier) is attached to the bottom of the desk and picks up audible or vibrational signals. The system monitors the (digitized) signal amplitude of the microphone 16 to determine when the user taps on the desk 2 (e.g. to designate an operation (see below)).

a memory; and a computer processor connected to the memory (e.g. a processor and memory is shown in figure 2 and explained in col. 7, ll. 19-37 (10 below).) 

(10)   Controller section 207 is, for explanation purposes, divided into an image input controller 250, User Interface (UI) 252, system controller 254, main memory 256, image manipulation section 258 and image output controller 260. The scanner image data input from processor 225 of scanner section 206 to controller section 207 is compressed by image compressor/processor 251 of image input controller 250. As the image data passes through compressor/processor 251, it is segmented into slices N scanlines wide, each slice having a 

and that: 
generates, based on an image of the physical document, a plurality of extracted content blocks in the physical document (e.g. the system can generate a plurality of extracted content blocks that come from a physical document when a user places a document on a desk that is scanned and selects multiple portions, which is taught in col. 9, ll. 64-col. 10, ll. 22 (portions 30 and 31), col. 13, ll. 1-27 (portions 54 and 55) and col. 13, ll. 50-col. 14, ll. 4 (portion 58) above.); 
selects an extracted content block of the plurality of extracted content blocks based on an intersection between the finger tap position and a region on the workspace surface associated with the extracted content block (e.g. the user may encompass the paragraph or image by enclosing the area with two fingers and later on tapping on the section for selection.  Either action allows for selecting an extracted content block based on a finger tap position and a intersecting region that includes the image data associated with the content, which is taught in ), col. 13, ll. 1-27 and col. 13, ll. 50-col. 14, ll. 4 above.); and 
generates, based at least on the extracted content block, a final content block selection of the physical document for performing a document processing task of the physical document (e.g. after the finger tap of the encompassed content area, the 

Re claim 9: The teachings of Wellner are applied to independent claim 8 above.
Claim 9 is similar to claim 2.  Please refer to the rationale of claim 2 for the rejection of claim 9.


Re claim 11: The teachings of Wellner are applied to independent claim 8 above.
Claim 11 is similar to claim 4.  Please refer to the rationale of claim 4 for the rejection of claim 11.
 

Re claim 12: The teachings of Wellner are applied to independent claim 8 above.
Claim 12 is similar to claim 5.  Please refer to the rationale of claim 5 for the rejection of claim 12.
 



Re claim 14: The teachings of Wellner are applied to independent claim 8 above.
Claim 14 is similar to claim 7.  Please refer to the rationale of claim 7 for the rejection of claim 14.


Re claim 15: Wellner teaches a non-transitory computer readable medium (CRM) storing computer readable program code for selecting a content block from a physical document (e.g. the controller section (207) utilizes a processor and memory to operate the controller (207) to perform the function of the invention, which is taught in col. 7, ll. 19-37 above.  In addition, different computer systems are disclosed to perform different functions of the invention, which is taught in col. 6, ll. 18-34.), wherein the computer readable program code, when executed by a computer, comprises functionality for: 
generating, based on an image of the physical document, a plurality of extracted content blocks in the physical document (e.g. the system can generate a plurality of extracted content blocks that come from a physical document when a user places a document on a desk that is scanned and selects multiple portions, which is taught in col. 9, ll. 64-col. 10, ll. 22 (portions 30 and 31), col. 13, ll. 1-27 (portions 54 and 55) and col. 13, ll. 50-col. 14, ll. 4 (portion 58) above.); 
detecting, using a camera disposed toward a workspace surface, a finger gesture of a user that identifies a finger tap position on the workspace surface (e.g. the system detects a finger gesture of the user when tapping a certain corner of an image in order to start selecting an image portion, which is taught in col. 13, ll. 1-27 above.); 
selecting an extracted content block of the plurality of extracted content blocks based on an intersection between the finger tap position and a region on the workspace surface associated with the extracted content block (e.g. the user may encompass the paragraph or image by enclosing the area with two fingers and later on tapping on the 
generating, based at least on the extracted content block, a final content block selection of the physical document for performing a document processing task of the physical document (e.g. after the finger tap of the encompassed content area, the system generates a final selection of the area for dragging to another area of the desk to create another document, which is taught in col. 13, ll. 50-col. 14, ll. 4 above.).  

Re claim 16: The teachings of Wellner are applied to independent claim 15 above.
Claim 16 is similar to claim 2.  Please refer to the rationale of claim 2 for the rejection of claim 16.

Re claim 18: The teachings of Wellner are applied to independent claim 15 above.
Claim 18 is similar to claim 4.  Please refer to the rationale of claim 4 for the rejection of claim 18.
 
Re claim 19: The teachings of Wellner are applied to independent claim 15 above.
Claim 19 is similar to claim 5.  Please refer to the rationale of claim 5 for the rejection of claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellner in view of Baek (US Pub 2015/0199031).

Re claim 3: The teachings of Wellner are applied to independent claim 1 above.
Wellner teaches the method of claim 1, further comprising: 
generating, by the computer processor, a rendering of the plurality of the extracted content blocks (e.g. the selected portion on the document is captured, processed by the processor and the edited portion is stored before being pasted on a user desired location, which is taught by col. 13, ll. 1-27 above.); 

the finger tap position intersects a portion of the projected document that superimposes the region on the workspace surface associated with the extracted content block (e.g. the finger tap position intersects with the selected image that is projected on the paper that lies on the desk surface, which is shown in figures 6a and 6b and the finger gesture described in col 13, ll. 1-27 above.).
However, Wellner fails to specifically teach the features of further projecting, using the projector, a highlight pattern onto the portion of the projected document to identify the final content block selection.  
However, this is well known in the art as evidenced by Baek.  Similar to the primary reference, Baek discloses selecting portions in a document for projection in another area (same field of endeavor or reasonably pertinent to the problem).    
Baek teaches further projecting, using the projector, a highlight pattern onto the portion of the projected document to identify the final content block selection (e.g. the user selects certain phrases on parts of the document.  The invention takes these selected phrases and projects them onto a projected document along numerical symbols in a highlighted document, which is taught in ¶ [172].  The highlight of the selected text and placement near a numerical symbol in a projected document that appears different than the document itself is a form of highlighting portions to identify 
[0172] For example, referring to FIG. 4A, the mobile terminal 100 monitors writing motion on the paper medium through the capturing unit 121. By doing so, the mobile terminal 100 can recognize that the user underlines a plurality of specific phrases on the paper medium 200 to specify selected areas 201a, 202a, and 203a and writes specific symbols, i.e., numerical symbols 201b, 202b, and 203b in the selected areas. Then, the mobile terminal 100 aligns the text included in the selected areas 201a, 202a, and 203a according to the order of the numerical symbols, and projects aligned image information onto the area where the numerical symbols 201b, 202b, and 203b are located. Accordingly, the user can view at a glance summaries 301b, 302b, and 303b of the parts the user finds and marks important on the paper medium, in the order corresponding to the numerical symbols 201b, 202b, and 203b. 
[0173] The capturing unit 121 may recognize the color produced by a writing tool used to make a writing motion on the paper medium and/or the width of a touch path. Specifically, the controller 180 can recognize the color produced by a writing tool used to make a writing motion on the paper medium, the width of a touch path, etc. by analyzing the image information acquired through the capturing unit 121. 
[0174] Upon recognizing the color produced by a writing tool used to make a writing motion and the width of a touch path, the controller 180 can align the text included in a selected area by color or by writing tool according to the ordinal number of the specific symbol. 

[0205] FIG. 10 is a conceptual diagram illustrating a method of determining the color of image information corresponding to a selected area based on the background color of a projection position according to an embodiment of the present invention. The capturing unit 121 placed on one side of the mobile terminal 100 according to the embodiment of the present invention recognizes a writing motion on a paper medium and the writing of a specific symbol in an area selected by the writing motion. 
[0206] Once the background color of an image information projection area is recognized, the controller 180 can select a color which is visually distinct from the background color of the image information projection area, and then project image information. For example, as shown in FIG. 10, the background color of a projection area is checked first when projecting image information corresponding to a specific symbol written on the paper medium through the mobile terminal 100. 
[0207] If the background color of the projection area is `black`, the image information is projected after changing the color of the text included in the image information to `white`, which is quite distinct from `black`. If the background color of the projection area is changed to `white` because this area is blocked by other objects or the like, the mobile terminal 100 may project the image information after detecting a change in background color by using the capturing unit 121 and changing the color of the text included in the image information to `black`, which is quite distinct from the new background color. 

Therefore, in view of Baek, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further projecting, using the projector, a highlight pattern onto the portion of the projected document to identify the final content block selection, incorporated in the device of Wellner, in order to determine the area information selected and projected by the mobile terminal without focusing on various locations for information, which improves the operability of the system for the user (as stated in Baek ¶ [215]).  

Re claim 10: The teachings of Wellner are applied to independent claim 8 above.


Re claim 17: The teachings of Wellner are applied to independent claim 15 above.
Claim 17 is similar to claim 3.  Please refer to the rationale of claim 3 for the rejection of claim 17.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellner in view of Common Knowledge of mouse use in Windows (Official Notice).

Re claim 6: The teachings of Wellner are applied to independent claim 1 above.
However, Wellner fails to specifically teach the features of the method of claim 1, further comprising: 
generating, by the computer processor and in response to selecting the extracted content block, a selection vector comprising a sequence of vector elements corresponding to a sequence of nested content blocks in the extracted content block; 
detecting a sequence of finger gestures that successively cause the extracted content block to be selected for multiple times; and 
traversing, based on a number of times the extracted content block is successively selected by the sequence of finger gestures, the sequence of vector elements in the selection vector to select a nested content block in the sequence of nested content blocks as the final content block selection of the physical document.  

Common Knowledge of multiple mouse selection functions in Windows teaches further comprising: 
generating, by the computer processor and in response to selecting the extracted content block, a selection vector comprising a sequence of vector elements corresponding to a sequence of nested content blocks in the extracted content block (e.g. in Windows, a mouse is used to select multiple items on a desktop by holding down the Ctrl button and using a mouse to select multiple items.  The user can drag and drop these items as a group.  Within the Wellner reference, the applications view the tap of on the document similar to a mouse tapping of an item, which is explained in col. 6, ll. 18-34.  In addition, the system does include a keyboard that is linked to the processor that controls the operation of the invention, which is taught in col. 13, ll. 43-49.); 
detecting a sequence of finger gestures that successively cause the extracted content block to be selected for multiple times (e.g. in the invention of Weller taught in col. 13, ll. 1-27  and col. 13, ll. 50-col. 14, ll. 4 above, the user can select a single paragraph item multiple times in order to first select the paragraph and confirm the selection for drag and dropping onto the projection document area.  With the combination of Wellner with the conventional operation of multiple item selection in Windows, the user may tap, multiple times, the selected group of items on the physical 
traversing, based on a number of times the extracted content block is successively selected by the sequence of finger gestures, the sequence of vector elements in the selection vector to select a nested content block in the sequence of nested content blocks as the final content block selection of the physical document (e.g. with Weller stating in col. 13, ll. 1-27  and col. 13, ll. 50-col. 14, ll. 4 above, the paragraph item is selected multiple times to confirm selection for moving to the projection document area.  Combining this function with the multiple item selection of Windows functionality, this would result in a plurality of items selected first and tapped another time in order to confirm selection for dragging to a projection document area.).

Therefore, in view of Common Knowledge of multiple mouse selection functions in Windows, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising: generating, by the computer processor and in response to selecting the extracted content block, a selection vector comprising a sequence of vector elements corresponding to a sequence of nested content blocks in the extracted content block; detecting a sequence of finger gestures that successively cause the extracted content block to be selected for multiple times; and traversing, based on a number of times the extracted content block is successively selected by the sequence of finger gestures, the sequence of vector elements in the selection vector to select a nested content block in the sequence of nested content blocks as the final content block selection of the physical document, incorporated in the 

Re claim 13: The teachings of Wellner are applied to independent claim 8 above.
Claim 13 is similar to claim 6.  Please refer to the rationale of claim 6 for the rejection of claim 13.

Re claim 20: The teachings of Wellner are applied to independent claim 15 above.
Claim 20 is similar to claim 6.  Please refer to the rationale of claim 6 for the rejection of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pittel discloses a mobile terminal that captures a user action and projects a document.
Newman discloses an interactive desk that captures a users action on a physical sheet and projects a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672